Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (2018/0205177 A1).
In Regards to Claim 1:
Zhou teaches an electrical connector (100), comprising: 
an insulative portion (1); a plurality of terminals (31) supported by the insulative portion (1) and disposed in a row along a row direction, wherein each of the terminals (31) is comprised of a first end (311), a mounting end (312), and an intermediate portion (313) joining the first end (311) to the mounting end (312); and 
a lossy member (3) comprised of a body portion (32) elongated in the row direction and a plurality of projections (See Reproduced Drawing 1) extending from the body portion (32) toward the first ends (311) of a plurality of first terminals (31) of the terminals (31) supported by the insulative portion (1), wherein: 
each of the terminals (31) is comprised of a first surface (See Reproduced Drawing 1) and a second surface (See Reproduced Drawing 1) opposite the first 
In Regards to Claim 2:
Zhou teaches the electrical connector of claim 1, wherein the projections (See Reproduced Drawing 1) of the lossy members (3) are configured to make contact with the second surfaces (See Reproduced Drawing 1) of the first terminals (31).
In Regards to Claim 3:
Zhou teaches the electrical connector of claim 2, wherein: 
the insulative portion (1) is molded around first segments of the intermediate portions (313) of the terminals (31), second segments of the intermediate portions (313) of the terminals (31) extend from the insulative portion (1), and the projections (See Reproduced Drawing 1) of the lossy member (3) are configured to make contact with the second surfaces (See Reproduced Drawing 1) of the first terminals (31) at locations on the second segments between the insulative portion (1) and the first ends (311) of the first terminals (31).
In Regards to Claim 4:
Zhou teaches the electrical connector of claim 3, wherein the mounting ends (312) are comprised of surface- mount contact tails.
In Regards to Claim 35:
Zhou teaches a method of operating an electrical connector (100), the method comprising: 

contact points between the first terminals (31) and the second terminals (71) slide in a direction from a first end of the first terminals (31) towards a second end of the first terminals (31), and the first terminals (31) deflect so as to increase a contact force between the first terminals (31) and electrically interconnected lossy members (3).

Allowable Subject Matter
Claims 5-16 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 5-16 and 36-37, these limitations, in combination with remaining limitations of claims 5-16 and 36-37, are neither taught nor suggested by the prior art of record.
Claims 17-34 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 17 Zhou et al. (2018/0205177 A1) teaches “An electrical connector comprising: an insulative housing; a plurality of terminals comprised of a plurality of first terminals and a plurality of second terminals; a first terminal subassembly disposed in the housing, and 
Zhou et al. (2018/0205177 A1) does not teach “wherein the first terminal subassembly is comprised of a first support bar, and a first portion of the terminals is attached to the first support bar; a second terminal subassembly disposed in the housing, wherein the second terminal subassembly is comprised of a second support bar, and a second portion of the terminals is attached to the second support bar; wherein: the body portion of the lossy member is disposed between the first support bar and the second support bar, the first and second support bars are elongated in a first direction, each of the terminals is comprised of an intermediate portion extending from the first support bar or the second support bar.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 17, these limitations, in combination with remaining limitations of claim 17, are neither taught nor suggested by the prior art of record, therefore claim 17 is allowable.



    PNG
    media_image1.png
    598
    764
    media_image1.png
    Greyscale
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831